Little, J.
In order for one to be heard in a proceeding before the ordinary for the appointment of an administrator of the estate of a deceased person, he must show that he has an interest in the choice of administrator, either as heir or creditor of the deceased. Augusta R. Co. v. Peacock, 56 Ga. 146. A claim to own the property named in the petition for administration is not sufficient; some interest on the part of the objector in the assets and their distribution must appear. Judgment affirmed.

All the Justices concurring.

Salem Butcher, for plaintiffs in error.
F. T. & J. B. Lockhart, contra.